DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 07/27/2022 for 17174525. Claims 1 and 4-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/27/2022 has been entered.

Response to Arguments
In view of Applicant’s amendments, the interpretation of claims 1-10 under 112(f) and corresponding 112(b) and 112(a) rejections of claims 1-10 have been withdrawn.
Applicant's arguments, see pgs. 7:4-8:3, with respect to the 103 rejection of claim 1 have been considered but are not persuasive because the arguments do not apply to the newly cited Bergmans and Garbow references being used in the current rejection.
Claims 10 and 11 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 4-9 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmans (US 20140317565 A1) in view of Garbow et al. (US 20080077874 A1).

As to claim 1, Bergmans discloses an apparatus [Fig. 1, para 0020, apparatus] comprising:
a display that displays a plurality of icons [Fig. 1, para 0021-0022, screen displays items];
an operation panel that receives a drag operation of an icon included in the plurality of icons, and a drop operation of the icon [Figs. 8-9, para 0020-0021, 0032-0034, screen (read: operation panel) permits user input operating commands, where user input includes drag and drop of activated item]; and
a processor that [para 0020, controller], based on a current position of the icon … [para 0032, user input moves item to different position], causes the display to additionally display for each of a plurality of icons that is to be moved if the drop operation of the icon is performed at the current position of the icon, information indicating a direction in which each of the plurality of icons is to be moved by the drop operation of the icon without additionally displaying information indicating a direction for each of a plurality of icons that is not to be moved by the drop operation of the icon at the current position [Figs. 6-7, para 0012, 0032, display fade out animation (read: information) for all items at positions being relocated by item moved to different position (read: drop operation of the icon), where fade out animation indicates items moving away from old positions and falls under the broadest reasonable interpretation of a direction; also note items including Angela to Harold are not moved during rearrangement and are not faded out (read: without additionally displaying information)],
wherein the plurality of icons for which information is additionally displayed and the direction indicated by respective additionally displayed information change based on the current position of the icon … [Fig. 7, para 0032, all items being relocated displayed with face in animation (read: changed direction) to respective new positions (read: changed plurality of icons) when user input moves item to different position].
However, Bergmans does not specifically disclose causing the display based on a current position of the icon during the drag operation.
Garbow discloses based on a current position of [an] icon during [a] drag operation, causes [a] display to additionally display information without additionally displaying information [Figs. 3, 6, para 0042, 0055-0056, display emphasis (read: additional display information) for path vector to drop icon during drag of displayed icon before drop (read: during drag operation), note not all path vectors between dragged icon and drop destinations are emphasized], wherein [a] plurality of icons for which information is additionally displayed and [a] direction indicated by respective additionally displayed information change based on the current position of the icon during the drag operation [Figs. 6-7, para 0058-0060, change emphasis of path vectors to drop destinations as user continues dragging displayed icon before drop].
Bergmans and Garbow are analogous art to the claimed invention being from a similar field of endeavor of graphical user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of additional information for some icons without displaying additional information for other icons after a drag operation as disclosed by Bergmans with the display of additional information for some icons without displaying additional information for other icons based on a current position during a drag operation as disclosed by Garbow with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bergmans as described above to facilitate drag and drop input and reduce accidental drop input [Garbow, para 0043].

As to claim 4, Bergmans discloses the apparatus according to claim 1, wherein the information has a shape … [Figs. 6-7, para 0022, 0032, display fade animation for rectangular item].
However, Bergmans does not specifically disclose a shape indicating a direction.
Garbow discloses a shape indicating a direction [Figs. 6-7, para 0058-0059, display vector, where vector indicates drop destination].
Bergmans and Garbow are analogous art to the claimed invention being from a similar field of endeavor of graphical user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the information as disclosed by Bergmans with a shape indicating a direction as disclosed by Garbow with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bergmans as described above to facilitate drag and drop input and reduce accidental drop input [Garbow, para 0043].

As to claim 5, Bergmans discloses the apparatus according to claim 1.
However, Bergmans does not specifically disclose wherein the information is an arrow.
Garbow discloses wherein the information is an arrow [Figs. 6-7, para 0022, 0058-0059, display vector as arrow indicating drop destination].
Bergmans and Garbow are analogous art to the claimed invention being from a similar field of endeavor of graphical user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the information as disclosed by Bergmans with the arrow as disclosed by Garbow with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bergmans as described above to facilitate drag and drop input and reduce accidental drop input [Garbow, para 0043].

As to claim 6, Bergmans discloses the apparatus according to claim 1, wherein the drop operation is performed between two icons included in the plurality of icons [Figs. 6-7, para 0032, user moves item to position after Harold item].

As to claim 7, Bergmans discloses the apparatus according to claim 6, wherein the processor further causes the display to additionally display additional information between the two icons … [Fig. 7, para 0032, display moved item between Harold and Isabel items].
However, Bergmans does not specifically disclose to additionally display additional information between the two icons during the drag operation of the first icon.
Garbow discloses to additionally display additional information between the two icons during the drag operation of the first icon [Figs. 6-7, para 0058-0059, display vector between dragged icon and drop destination].
Bergmans and Garbow are analogous art to the claimed invention being from a similar field of endeavor of graphical user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of additional information as disclosed by Bergmans with information between icons as disclosed by Garbow with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bergmans as described above to facilitate drag and drop input and reduce accidental drop input [Garbow, para 0043].

As to claim 9, Bergmans discloses the apparatus according to claim 1, further comprising a printer that performs printing [para 0020, 0022, print apparatus processes print job], wherein the first icon is an icon regarding a function using the printer [para 0022, item represents print job processed in print apparatus].

As to claim 10, Bergmans and Garbow, combined at least for the reasons above, Bergmans discloses a control method comprising: causing, using a processor, a display [para 0020, apparatus comprises controller controlling screen performing list arrangement] to perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 11, Bergmans and Garbow, combined at least for the reasons above, Bergmans discloses a non-transitory computer-readable storage medium storing a program for causing a computer to perform a control method [para 0020, claims 1, 10, medium embodying program code causing controller to perform list arrangement] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmans and Garbow as applied to claim 1 above, and further in view of Horiike (US 20160170600 A1).

As to claim 8, Bergmans discloses the apparatus according to claim 1, further comprising: a scanner that scans … [para 0032, apparatus scans job], wherein the first icon is an icon regarding a function using the scanner [para 0022, 0032, item represents print job scanned and processed in apparatus].
However, Bergmans and Garbow do not specifically disclose scanning a document.
Horiike discloses a scanner that scans a document [para 0029, apparatus includes scanner that reads document].
Bergmans, Garbow, and Horiike are analogous art to the claimed invention being from a similar field of endeavor of graphical user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scanning functionality as disclosed by Bergmans and Garbow with scanning a document as disclosed by Horiike with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bergmans and Garbow as described above to facilitate printing processing on user input data [Horiike, para 0029].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lau et al. (US 20120299933 A1) generally discloses displaying additional information without additionally displaying information for each icon to be moved during an icon rearrangement operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145